Habiendo pedido la parte ape-lada qne se desestime la apelación por el fundamento de que habían transcurrido los treinta días dentro de los cuales de-bía elevarse el transcript a esta corte, siempre y cuando no esté pendiente la aprobación de un pliego de excepciones; y aunque la parte apelante en su escrito de oposición ha dicho que ante la Corte de Distrito de Mayagüez ha pre-sentado una moción para restablecer un procedimiento apa-rentemente caducado para aprobar la exposición del caso, en el día de la vista no constando que el apelante ha hecho alguna otra gestión para indicar la certeza o el resultado de su moción ante la corte inferior, se desestimó la apela-ción interpuesta contra la sentencia apelada.